Citation Nr: 1328230	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  10-13 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a chronic lung disability including asbestosis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to September 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In January 2012 and October 2012, the Board remanded the appeal for additional development. 

This case was most recently remanded by the Board in April 2013.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the April 2013 remand was to obtain VA treatment records dated from February 2012 forward and to obtain an addendum opinion from the February 2012 VA examiner.  A review of the post-remand record reveals that the requested VA treatment records have been associated with the claims file and that the addendum was received in May 2013.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the April 2013 remand, and that the Board may now proceed with adjudication of the claim.


FINDING OF FACT

A lung disability did not have its onset during service and is not the result of disease or injury incurred during the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a lung disability are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA requires that VA inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in January 2008, prior to the initial unfavorable agency of original jurisdiction decision issued in April 2008.  The pre-adjudicatory VCAA notice informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  This letter also included information regarding the substantiation of disability ratings and effective dates.  Therefore, the Board finds that the Veteran received all necessary VCAA notice prior to the initial adjudication of his claim.  

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, and private treatment records were reviewed by both the agency of original jurisdiction and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.  

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, as discussed below, VA examinations and/or opinions were obtained in February 2010, February 2012, and May 2013.  The examiners reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, and documented the Veteran's subjective complaints and medical history.  The February 2012/May 2013 examiner provided an opinion that was supported by a rationale based on all the available evidence.  There is nothing to suggest that the examiner's opinion is not sufficiently based in the facts of the case or that she reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).     

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

With regard to asbestos-related claims, there is no specific statutory guidance, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).
Thus, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, do not create a presumption of exposure to asbestos.  See Dyment v. West, 13 Vet. App. 141 (1999).  Hence, medical nexus evidence is required in claims for asbestos related disease.  See VAOPGCPREC 04-00.

Here, the Veteran seeks entitlement to service connection for a chronic lung disability.  Specifically, he claims that his current lung problems were caused by his exposure to asbestos working as a pipe-fitter in the Navy.  
In this regard, the Veteran's DD Form 214 shows that he served in the Navy for four years and that the closest civilian equivalent to his occupational specialty was apprentice pipe-fitter/ship construction.  As mentioned above, the VA Adjudication Procedure Manual lists pipe-fitters and ship construction as the types of occupations that caused asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos;" see also M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases."  As such, the Board will presume that the Veteran was exposed to asbestos during service.  

However, as indicated above, medical nexus evidence is still required for the Veteran to prevail on his claim.  A review of his service treatment records does not reveal the presence of respiratory symptomatology.  Although he complained of sharp, substernal chest pain while exercising as well as wheezing at night in August 1962, it was noted that the Veteran had heart trouble at an early age.  His August 1964 Report of Medical Examination at separation indicated that his lungs and chest were within normal limits.  Chest X-rays were negative, and he was found physically qualified for release to inactive duty.  

The post-service evidence of record documents the Veteran being treated for pneumonia in August 2000 as well as a March 2008 computed tomography (CT) scan of the chest which revealed "scattered small reticular and ground-glass opacities" that the radiologist opined may be related to the claimant's asbestos exposure.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  The August 2000 discharge summary also listed "chronic cigarette abuse" among the Veteran's diagnoses, and indicated that he was an avid smoker of one pack per day.

The Veteran was provided a VA respiratory examination in February 2010, at which time the examiner indicated that the Veteran's symptoms were shortness of breath and occasional coughing spells which have progressively worsened over the years.  The examiner further emphasized that the Veteran was also a smoker and had been hospitalized for pneumonia for two weeks.  Although the examiner stated that the Veteran's current symptoms included increased shortness of breath upon mild-to-moderate exertion, he opined that there was no evidence of current asbestosis-related symptoms and incorrectly stated that service treatment records did not indicate exposure to asbestos.  Furthermore, there was no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  

In its January 2012 remand, the Board found the February 2010 VA respiratory examination to be inadequate because the examiner neither provided a diagnosis for the "small reticular and ground-glass opacities" seen in the March 2008 CT scan nor provided an opinion as to the probable etiology of the Veteran's post-service problems with pneumonia and "ground-glass opacities."  Instead, after incorrectly noting that service records did not indicate asbestos exposure for this pipe-fitter, the examiner merely opined there were no current active asbestos related symptoms.  But see McClain, supra.  As such, the Board found that a remand was required to obtain a medical opinion as to the diagnoses of all of the Veteran's post-service lung disabilities, and an opinion as to the relationship, if any, between these lung disabilities and his military service including his work around asbestos as a pipe-fitter. 

Pursuant to the Board's February 2012 remand instructions, the Veteran was provided another VA examination in February 2012, at which time the examiner diagnosed the Veteran with mild chronic obstructive pulmonary disease (COPD) manifested by a mild decrease in diffusion capacity, as well as a pulmonary nodule.  Mild emphysema was also identified upon CT scan of the chest.  With respect to the pulmonary nodule, the examiner stated that the Veteran would undergo a repeat CT scan in 6 to 12 months to clarify whether the nodule was benign or malignant and whether it was related to COPD.  However, the examiner found no evidence of asbestosis, asbestos-related pleural disease or lung disease.  Moreover, "small reticular and ground-glass opacities" were not evident on the current CT scan and indicated to no longer be diagnosed.  The examiner opined that the Veteran's COPD and pulmonary nodule were less likely as not caused by or due to the Veteran's active duty asbestos exposure or military service.  The examiner explained that COPD was more likely due to tobacco use and not caused by asbestos exposure, while the Veteran's pulmonary nodule was of uncertain etiology, as there was not enough information to determine if it was benign or malignant at the time.  Finally, the examiner opined that the "small reticular and ground-glass opacities" diagnosed in March 2008 were less likely as not caused by active duty asbestos exposure because they were not present on the recent CT scan and no longer diagnosed.  

However, in its October 2012 remand, the Board found that the February 2012 VA examination was inadequate because, while the examiner diagnosed the Veteran with COPD, emphysema, and a pulmonary nodule, she did not provide an opinion as to whether the emphysema and/or pulmonary nodule were at least as likely as not (50 percent probability or more) caused by the Veteran's active duty which included asbestos exposure.  As such, the Board found that another remand to obtain these missing medical opinions was required.  

Pursuant to the Board's October 2012 remand instructions, the Veteran was scheduled for a VA examination in November 2012.  However, a review of the claims file suggests that the Veteran did not report to his scheduled VA examination.  

In its most recent April 2013 remand, the Board found that regardless of the Veteran's absence from his scheduled November 2012 VA examination, the February 2012 VA examination opinion remained inadequate and could not serve as the basis of a Board decision.  As such, the Board directed that the claims file be returned to the February 2012 VA examiner for an addendum opinion consistent with the Board's remand directives.  Specifically, the examiner was asked to opine as to whether the diagnosed emphysema was at least as likely as not (50 percent probability or more) related to the Veteran's active duty including, but not limited to, exposure to asbestos .  The examiner was also asked to provide a diagnosis for the pulmonary nodule; and, if a diagnosis was made, to opine as to whether it was at least as likely as not related to the Veteran's active duty including, but not limited to, exposure to asbestos.

Pursuant to the Board's April 2013 remand instructions, a VA addendum opinion was obtained in May 2013.  With respect to the diagnosed emphysema, the examiner opined that it was less likely than not related to the Veteran's active duty service including, but not limited to, exposure to asbestos.  The examiner explained that emphysema is not caused by asbestos exposure, and that the Veteran's emphysema was more likely caused by his documented 30-year history of tobacco use.  As the tobacco use was predominantly outside of his period of active duty service, the examiner opined that it was not causally related to his active duty service.  The examiner also opined that the Veteran's pulmonary nodule, diagnosed in February 2012 imaging studies, was also less likely than not related to the Veteran's active duty service including, but not limited to, exposure to asbestos.  The examiner explained that pulmonary nodule was not a specific finding of asbestos exposure in the lungs, and thus could not be attributed to asbestos exposure.  In addition, the Veteran exhibited no findings of asbestos-related lung disease upon objective imaging studies in February 2012.  Although there are many causes of pulmonary nodules, asbestos exposure is not attributed as a specific cause.  As such, there was insufficient evidence to support that the Veteran's pulmonary nodule, which was diagnosed many years following service, was due to his active duty service.  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Although the Board acknowledges the opinion of the March 2008 radiologist that the scattered small reticular and ground-glass opacities noted on CT scan "may be" related to the claimant's asbestos exposure, it emphasizes that use of the phrase "may be" is so tentative, by its own terms, so as to be of no probative value.  The Court has previously held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection).   

The May 2013 VA opinion, by contrast, is very definitive and supported by an adequate rationale corroborated by the evidence of record.  As such, the Board affords significant probative value to the May 2013 VA opinion.  

The Board acknowledges the Veteran's statements in support of his claim.  He is competent to speak to his symptomatology and facts he can readily perceive, e.g., breathing problems.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) However, he is not competent to ascribe a cause to these symptoms.  Providing an etiology of a lung disability requires medical expertise and is not capable of lay analysis.  Id.  In this case, the Board notes that the Veteran has had respiratory symptoms related to not just COPD, but also to emphysema.  The Board further notes that the Veteran reported a significant history of tobacco use for a time between his separation from service and current day.  Accordingly, the Board determines that the competent and probative evidence of record does not support a finding that the Veteran's lung disabilities are a result of his military service, to include asbestos exposure.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of a relationship between his current lung disability and his military service.  Therefore, his claim for service connection for a chronic lung disability including asbestosis must be denied. 






ORDER

Entitlement to service connection for a chronic lung disability including asbestosis is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


